Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As previously stated in the Notice of Allowance dated 10/27/2020; the closest prior art is Chimmanamada (US 2011/0144103 (hereinafter 'Chimmanamada') of record. Chimmanamada teaches formula I in claim 1.  Chimmanamada teaches formula I of claim 1 where  R1 and R2  of Chimmanamada may be 

    PNG
    media_image1.png
    224
    302
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    429
    462
    media_image2.png
    Greyscale


Where R4 and R11  or the instant claim 2 may only be halide and R6 is halide, CH3 or OCH3, R7 is hydrogen, halide or OCH3, Y = C1-3 alkyl.  Whereas Chimmanamada broadly teaches alkyl.  Additionally, R4 of the instant claims is specifically :

    PNG
    media_image3.png
    187
    191
    media_image3.png
    Greyscale
where R13 is CH2OH and R14 is H or CH3, and R5  is specifically:

    PNG
    media_image4.png
    133
    194
    media_image4.png
    Greyscale
where R15 is H or C1-6 alkyl and R16 is H
 
R11 is H or optionally substituted C1-6 alkyl, optionally substituted carbamimidoyl, optionally substituted C1-6 aryl or optionally substituted C1-6 heteroaryl.
4 or R5 may be:
    PNG
    media_image5.png
    374
    478
    media_image5.png
    Greyscale


The teachings of Chimmanamada are not obvious over the instant claims and provides no motivation to modify to arrive at the instant formulations as described in instant claims 2, 4, 27 and 31-38 with a reasonable expectation of success.  Additionally, applicants has filed an IDS dated 1/26/2021 in which has been considered.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627